UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 24, 2012 UNIFI, INC. (Exact name of registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 1-10542 (Commission File Number) 11-2165495 (IRS Employer Identification No.) 7201 West Friendly Avenue Greensboro, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (336) 294-4410 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On October 24, 2012, Unifi, Inc. (the Registrant) held its 2012 Annual Meeting of Shareholders (the Annual Meeting). The following are the voting results on each matter submitted to the Registrant's shareholders at the Annual Meeting: Proposal 1: Election of Directors. The Registrant's shareholders elected the following nine nominees as directors, to serve until the next Annual Meeting of Shareholders or until their respective successors are duly elected and qualified, by the following vote: Name For Withheld Broker Non-Votes William J. Armfield, IV R. Roger Berrier, Jr. Archibald Cox, Jr. William L. Jasper Kenneth G. Langone George R. Perkins, Jr. Suzanne M. Present G. Alfred Webster Mitchel Weinberger Proposal 2: Advisory Vote on Executive Compensation. The Registrant's shareholders voted to approve, on a non-binding basis, the compensation of the Registrant's named executive officers, by the following vote: For Against Abstentions Broker Non-Votes  Proposal 3: Ratification of the Independent Registered Public Accounting Firm . The Registrant's shareholders voted to ratify the appointment of KPMG LLP as the Registrant's independent registered public accounting firm for the fiscal year ending June 30, 2013 by the following vote: For Against Abstentions Broker Non-Votes  SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIFI, INC. By: /s/Charles F. McCoy Charles F. McCoy Vice President, Secretary and General Counsel Dated: October 29
